Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 1 of 9




                                UNITED STATES DISTRICT CO URT
                                SO UTH ERN D ISTRICT O F FLOR IDA
                                        M IAM ID IV ISIO N

                                   CASE NO .1:17-CV -24072-JLK

  FRAN K SAN CHEZ and A GU STIN PlN O ,

                  Plaintiffs,



  SONY ELECTRONICS,IN C .,

                 D efendant,


                   O RDER G M NTIN G FINAL SU M M A RY JUD GM EN T FOR
                         D EFEND ANT SO NY ELECTR O NICS.IN C.

           TH IS CA USE com es before the Courtupon Defendant Sony Electronics, lnc.'s(d
                                                                                       $Sony'')
  MotionforSummaryFinalJudgment(DE 27),filedFebruary4,2019.1
     1.      BACK G R O UND

          Thisem ploym entdiscrim ination case arises from theterm ination oftw o em ployeesofa now-

 closed retailelectronics store in Dolphin M allin M iami, Frank Sanchez and A gustin Pino. Sony

 term inated Sanchez term inated as Store M anager in August2013, and Pino asRetailA ssistant Store

 ManagerinDecember2013(DE 28,!!l0,67).Thestorewasclosedin2014ddaspartofamulti-store
 closureplan''(/#.!7).
          ln January 20l4,Sanchezand Pino cach filed chargesw ith the Florida Com m ission on Hum an

 Relations(iiFCHR'')(DE 38-1;DE 38-2).OnAugust18,2017,afternodeterminationbytheFCHR,
 Plaintiffsbroughtclaim s in state courtforage and nationalorigin discrim ination asto both Sanchez

 and Pino,and retaliation asto Sanchez, pursuantto theFloridaCivilRightsAct,Fla Stat.jj760.
                                                                                          01-
 760.11(DE 1-2sat5-12).

 1TheCourthasalso considered Plaintiffs'Response in Opposition (DE 36), filed February 27,2019;and
 Defendant'sReply(DE 41),tiledM arch 18,2019.
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 2 of 9



           O n Novem ber 3,2017,Sony rem oved the case to this Courtunder diversity of citizenship,

  allegingthataboutsixmonthsofSanchez'sbackpay(from thedateofSanchez'sterminationthrough
  thedatethestoreclosed)wouldcomfortablyexceedthe$75,000jurisdictionalthreshold(seeDE l, at
  2-4). AftertheJanuary 30,2019 deadlineforaIldiscovery, Sony moved forsummaryjudgment,
  arguing thatPlaintiffshavenotstated aprim a faciecasefordiscrim ination orretaliation, and regardless

  Sonyhadlegitimate,non-discriminatoryreasonsfortheterminations(DE 27)        .



     II.      DISCU SSIO N

              A. LegalStandard on Sum m ary Judgm ent

           Summaryjudgmentisappropriatewherethereisiçnogenuineissueastoanymaterialfactand
 themovingpartyisentitledtojudgmentasamatterofIaw.''Ftd.R.Civ.P.56(c)(emphasisadded);
 Anderson v.fibertyLobby,Inc.,477U.
                    .             S.242,247-48 (1986).An issue isgenuineifareasonable
 jurycouldreturnaverdictforthenonmovingparty.Mizev.JqyersonC/'/
                                                              y'Bd.ofEduc.,93F.3d739,
 742(1lthCir.1996).A factismaterialifitmayaffectthcoutcomeofthecaseundertheapplicable
 substantive law .Allen v.Tyson Foods,lnc.,l2l F.3d 642, 646 (11th Cir.1997). Ifareasonable fact

 Gndercould draw m ore than one inference from the facts, creating a genuine issue of m aterialfact,

 summaryjudgmentshouldnotbegranted.Samplesexrel.Samplesv.Cit
                                                           y ofAtlanta,846F.2d1328,
 1330(1lthCir,1988).Themovingpartyhastheburdenofestablishingboththeabsenceofagenuine
 issueofmaterialfactandthatitisentitledtojudgmentasamatteroflaw.SeeMatsushitaElec.lndus.
 Co.v.ZenithRadioCorp.,106 S.Ct.1348,1356(1986).
             B. Florida C ivilRightsA ct

        Claim sfordiscrim ination and retaliation broughtpursuantto the Florida CivilRightsAct, Fla

 Stat.jj 760.01-760.1l(i(FCRA'')have been analyzed undertheTitleVlIframework. See,Albra v           .



 Advan,fnc.,49017.23d 826,834(1lthCir.2007);Sierminskiv.Transouth Fin.Corp.,216F.3d945,
 950(11thCir.2000).



                                                  2
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 3 of 9




                     1.Discrimination

          UndertheM cDonnellD ouglasfram ework, in the absence ofdirectevidenceofdiscrim ination,

  a plaintiff m ay establish a prim a facie case of discrim ination using circum stantialevidence, ifthe

  plaintiffshowsheorshe(1)belongstoaprotectedclass;(2)wasqualifiedfortheposition;(3)suffered
  an adverseemploymentaction;and (4)wasreplaced by someone outsidetheprotected classora
  silnilarly-situated em ployee outside the protected classwastreated m ore favorably. M aynard v.Bd

  ofRegents,342F.3dl28l,1289(11thCir.2003)(citingM cDonnellDouglasCorp v.Green,41lU.S.
                                                                                   .



  792 (1973)). Upontheplaintiffestablishingaprimafaciecasefordiscrimination, the burden then
  shifts to the employerto rebutthe presumption of discrim inatory intent by showing a legitimate,

 nondiscrim inatory reason for its action, TexasDep'
                                                   tofcmty.Affairsv.Burdine,450U.S.248,254-
  55(1981).Uponwhich,theburdenfinallyshiftsbacktotheplaintiffwhotoprevailmustthenshow
 thatthe reason offered by the em ployerispretextual. 1d.at255-56.

                    2.Retaliation

         Toestablishaprimafaciecaseforretaliation,aplaintiffmustshow that:(d(1)heengaged in
 statutorilyprotectedactivity;(2)hesuffered amaterially adverseaction;and (3)therewasacausal
 connection between theprotected activity and the adverse action.'' Howard v.Walgreen Ct?., 605 F.3d

 1239,l244(1lthCir.2010).UndertheFCRA,aprotectedactivityisanemployeeeitherû'opposging)
 any practicewhich isanunlawfulemploymentpracticeunderthissection,''or(imagkinglacharge,
 testitlyingl,assistgingl,orparticipatlinglin any mannerinan investigation,proceeding,orhearing
 underthisstction.''Fla.Stat.j760.10(7).




                                                  3
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 4 of 9



              C. TheR ecord D oesN otSupportthatPlaintiffSanchez W asTerm inated Due to H is
                 A ge or NationalO rigin

                      1.DirectEvidence
          lntheirCom plaint,Plaintiffsalleged aprim afacie case forPlaintiffSanchez'sdiscrim inationiz

  however,atthe close of discovery Plaintiffs have provided alm ost no evidence to substantiate these
  allegations.3 Theonly directevidenceofdiscrim ination thatSanchez offersin hisowndeposition is

  thatSandiOleatheDistrictM anager(whoisherselfHispanicandovertheageof50(DE 28, !7;DE
  37,IJ7)),ahandfuloftimescommentedthatthereweretoomanyHispanicemployeesandthatthey
  were speaking Spanish too m uch:

         Q       W hen did M issO lea m ake reference to you having too m any Hispanics in the
                 store?
         A       The firsttim e she came to m y store.
         Q       W hen wasthat?
         A       ldon'trem em berthe date.
         Q       How long aftershebecametheDM foryourstore?
         A       M aybe on the first,second w eek aftershe becam e DM .
         Q       W hatpercentage ofyourwork force was Hispanic,to yourknow ledge?
         A       Eighty,85 percent.

                 Youhadmentioned beforethaton (Olea'sjfirstvisitto yourstore(shesaidj
                 therew eretoo m any Hispanicsorw ordsto thateffect.Correct?
         A       Yes,sir.

                 Shetalked aboutitm aybetw o orthree tim es.

 (DE29-2,at29:22-30:7.
                     ,52:20-53:5).Regardingage,Sancheztestifiedddheknew from thebeginning''
 andagreedhehadaiigutfeeling''thathewasterminatedonthebasisofhisage(seeid.at114:10-14).
 Pino testified at this deposition that Sanchez told him of comm ents O lea had m ade to Sanchez



 2 ln their Complaint, Plaintiffs alleged thatSanchez was tired after his supervisor SandiOlea, the District
 Manager,asked kdwhythereweresomanyHispanicsworkingatthe(DolphinMalllstoreandinstructedhim to
 t
 ermi
 21) nategpinol''wherehis(dageandnationalorigindidnot...çfit'thedimage'Sonywaslookingfor''(/# !          .

    andSanchezonmultipleoccasionsrefusedtoterminatePino(/#.!!22-25).
 3 Instead ofsubstantiating the allegations in theirComplaintwith evidence from the record, Plaintiffssimply
 reiteratethisnarrativescitingtotheirchargesbeforetheFloridaagency(see,e.g., DE 36,at3-4).


                                                     4
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 5 of 9




     regardingSonyhavingayoungisimage''(DE 29-6,at58:14-59:21), butthishardly am ountsto direct
     evidencethatSony discrim inated on the basisofage.

                       2.CircumstantialEvidenceunderM cDonnellDouglasFramework

            ln considering circum stantial evidence under the M cD onnell Douglas fram ework, Sanchez

     argues,andSonyconcedesforpurposesofitsMotion(DE 27,at10),thathe(1)wasamemberofa
 protected classwithrespectto nationalorigin;(2)wasqualifiedfortheStoreManagerposition;(3)
 wasterminatedfrom theposition;and(4)wasreplacedbysomeonesubstantially youngerandnon-
 Hispanic(NatalieRambo).
           Even assum ing thisprim afaciecase were met, Sony pointsoutthatSanchez tried to iddiscredit

 the Houston store m anager by creating rum ors that he w as having an affair w ith a sales associate,''

 wherethedisclosureSdwouldcauseOleatoIoseherjobbyimplicatingherassomeonewhoknew about
 theaffair''(DE 28,!32(citingDeclarationofM ichaelJohnston,SeniorHumanResourcesGeneralist,
 DE 29-4,!!14-15)).Assuch,SonyarticulatesaIegitimate,nondiscriminatoryreasonforterminating
 Sanchez.

           ddlfthe gemployer'slproffered reason isonethatmightmotivate areasonable employer,a
 plaintiffcannotrecastthe reason but m ustm eetithead one and rebut it.'' W ilson v.B/E Aerospace,

 Jnc.,376F.3d 1079,1088 (1lth Cir.2004). Here,PlaintiffscontendthatJohnston'stestimonythat
 .




 Sanchez created rum ors is false,in addition to bcing based on speculation and inadm issible hearsay

 (DE 37,!! 24-27,32-35),butofferalmostno evidence (noteven thetermination letteritselg to
 supportthatJohnston'stestimonyisfalse.Moreover,Plaintiffsdonotdispute(seeDE 37,at2)that
 çsan independentthird-party investigator.,.w as broughtin by Sony to w itnessand to participate with

 Johnstonin(anonsite)invtstigation''ofallegationsastoSanchezthatlastedtwodaysandinvolved
 interviewsofstoreemployees(DE 28,!r!28-30(emphasisaddedl).Furthermore,Sanchez'sAnswer
 to Defendant'sSixth Interrogatory states:$$lreceivedacallfrom M ikeJohnston from HR . . . to letm e



                                                   5
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 6 of 9



  know thatIwasterminated based on their investigation''(DE 38-3, at5-6 (emphasis addedl).
  Therefore,Plaintiffs ignore theirburden underBurdine to show thatthe legitim ate nondiscrim inatory

  reason Sony articulated for Sanchez's term ination is a m ere pretext by offering evidence that

  discrim ination w asthe realmotive. Burdine,450U.
                                                  S.at253,256(ti-
                                                                f'
                                                                 heultimateburdenofpersuading
  thetrieroffactthatthedefendantintentionally discriminated againsttheplaintiffremainsatalltimes

 withtheplaintiff.'').
         N orhave Plaintiffsshown a Esconvincing m osaic ofcircum stantialevidence thatw ould allow

 ajury to inferintentionaldiscrimination by the decisionmaker''(DE 36,at 11)(citing Smith v               .



 Lockheed-M artin Corp.,644 F.3d 1321, l328-29(11thCir.2011)(Tjoflat,J.
                                                                      )).TheEleventhCircuit
 in Smith found a genuine issue of m aterialfact as to discrim ination w here the plaintiff, a white

 em ployee,did not show iûhe w as disciplined less favorably under the zero tolerance policy than a

 sim ilarly situated black em ployee,''butcould show m ore severe discipline ofwhite em ployeesin non-

 supervisory rolescom paredto black em ployeesin non-supervisory roles.See Smith,644 F.3d at1326-

      Here,there are no em ployees besides Sanchez and Pino who can testify to any discrim inatory

 colnm entsto t5llin aconvincingm osaicofcircum stantialevidence.M oreover,Plaintiffsdo notdispute

 (DE 37,! 10)thatover80percentofthe employeesatthestore (23 employees)had a Hispanic
 background(DE 28,!10),andtherearenofactsthatanyotheroftheemployeesweretenminateddue
 1'
  .0theirHispanicbackground.lnstead,PlaintiffsadmitLseeDE 37,at1)thati'Oleawasinvolved in,
 and approved,the hiring ofM anualBatista,a Hispanicassistantstore m anagerduring thetim e she and

 SanchezwereworkingtogetheroverseeingtheDolphinMallstore''(DE 28,j22).4
             D . No Evidence to SupportSanchez's Retaliation C laim

         SonypositsthatSanchezEEneverreported(hislperceiveddiscriminationtoHumanResources,
 anysupervisor,oranyoneinuppermanagement''(DE 28,! 19).AlthoughPlaintiffsdisputethis(see

 4Plaintiffs also admitthattûhaving a bilingualstaffand managerswasdesirable in this region, and tbilingual
 preferred'hadbeenplacedonadvertisementsforstorevacancies''(DE 28,!9).
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 7 of 9



  DE 37,! 19),theyoffernofactstosupportthatSanchezreporteddiscriminationtoHumanResources
  oranyoneelse atSony,including O leaherself. Forexample,askedddgwjhydidn'tyoutellMr.Johnston

  (SeniorHR GeneralistlaboutaIItheseHispaniccommentsandtheagestuffwhenhemetwithyou?''
  Sanchezadmitted,isltdidn'tcometo my head atthattime''(DE 29-2, at83:16-2l). Nevertheless,
  Plaintiffsdonotdispute(seeDE 37,at1)thatSanchezwasiûwelltrainedandknowledgeableabout                . .



  .
      theproceduresinvolved in reporting incidentsofdiscrimination''(DE 28,! 6),underwhich (san
 em ployee who believes he or she has been . . . discrim inated against,or retaliated against, should

 immediatelyreporttheoffendingbehavior''(id.! 1).
           Further,inrespondingtotheEEOC'Srequestforinformation on Sanchez(DE 38-5, at2),Sony
 statedthatthepersoné'making gthe)finaldecisiontodischarge''wasNoreenRosica,SeniorManager,
 Hum an Resources,and the persons Sdrecom m ending discharge''w ere M ichaelJohnston, Senior HR

 Generalist,andSandiOlea(id.at6).Despitethis,Plaintiffsoffernofacts,inSanchez'sdepositionor
 elsewhere,to supportthatO lea communicatedto anyone else atHR the alleged narrativethatSanchez

 refused to follow herinstructionsto fire anyone on the basisofnationalorigin orage. lnstead,athis

 deposition,Sanchez isunable to articulate a factualbasisforhisretaliation claim , butsim ply reiterates

 thatretaliation wasa reason forthe term ination.

           Q     W ell,l'm asking you is ityourunderstanding thatSandiis the one thatm ade
                 the decision to term inate yourem ploym ent?
          A      Correct.
          Q      W hatm akesyou think sheterm inated yourem ploym ent?
          A      . . . She retaliated on m e because ldidn'tfollow herinstruction on m y firing of
                 kpino)...
                 D id she tell you that she was firing you because you didn't follow her
                 instructionsto fire som ebody?
                 lnever had a conversation w ith her.lwasterm inated by the HR m anager, not
                 by her.

 (id.at70:22-71:15).
          Thtrefore,Sony arguesthat,evpn f Sanchez refused to fire Pino upon Olea'sinstructions
 ('
  whichwasalleged in the Complaintbutisnotdeveloped in the record),and thiswasstatutorily
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 8 of 9



  protectedopposition,sPlaintiffshaveprovidednoevidenceofacausalconnection to supportthatSony

  retaliatedagainstSanchez forthisopposition. The Courtagrees.

             E. No Evidence to Support that Plaintiff Pino W as Term inated D ue to H is A
                N ationalOrigin                                                            ge or

                     1.DirectEvidence
         Regarding Hispanic nationalorigin, Pino testified in hisdeposition thathe wastold by Sandi

  OleaandherreplacementNatalieRam botostop speakingSpanish(DE 28, !59;DE 37,!59;seealso
  DE 29-6,at50:12-51:8),andbyRambotostopbeingsoSstouchy-feely''withotheremployees, which
  issomething hedescribedaspartofLatinculture(seeDE 29-6, at51:9-16(t$ldon'tknow ifyouever
  dealtw ith Latins,butw e like hugging and kissing and those are quote-unquote things thatare not

 perm issible within the organizationalstructure.'
                                                 'l).Regardinghisage,Pinotestifiedthathebelieved
 hewasdiscrim inated againstwhen Rambo instructed him to organize and moveheavy merchandize

 Lid.at60:7-61:15).However,PinodidnotrecallRamboevermakingacommentthatreferencedhis
 age(seeid.at60:16-6l:15).ThisdoesnotadduptoadequatedirectevidencethatPino'stermination
 wasdueto an im properdiscrim inatory m otive.

                    2.CircumstantialEvidenceunderM cDonnellDouglasFram ework

         Afterthecloseofa11discovery,Plaintiffshave provided no evidence to supporttheirallegation

 from theirComplaintthatPinowasreplacedwithdsanotherworkerwhowasinhistwenties''(DE 1-2,
 at5-12,!29). Moreover,Plaintiffsdo notdispute(see DE 37,at5)thatPino waswritten upby
 Sanchez forbeingforty minuteslateopening thestore(DE 28,!! 62-64)andby managementfor
 i'sending excessive requests to headquarters fordiscontinued merchandise despite directivesto stop''

 and di
      adm onished forcausing the store unnecessary profitlossby chargingthe store excessiveshipping



 5PlaintiffscitetheCrawford SupremeCourtcasetosupportthatttrefusingtofollow asupervisor'sorderto fire
 a
 d)jD
    uniorworkerfordiscriminatory reasons''isopposition (DE 36,at10). Crawford v Met.Gov'tofNashville
                                                                             .
     avidson Cty,Tenn.,555 U.S.271,   277-78(2009).


                                                  8
Case 1:17-cv-24072-JLK Document 42 Entered on FLSD Docket 03/29/2019 Page 9 of 9



  costsformerchandisewithoutpriorapproval''(id !!65-66).Therefore,Pinocannotproceedunder
                                                        .



  theM cDonnellDouglas framework to establish thathe wasdiscrim inated against in the absence of

  directevidence.

       111.   C O NCLUSIO N

          Sony isentitledtojudgmentasamatteroflaw on alIcounts Therefore,itisO RDERED ,
                                                                            .



  A DJUDG ED,and DECR EED thatD efendantSony Electronics, lnc.'s M otion for Sum m ary Final

  Judgment (DE 27) is hereby GRANTED. Plaintiffs'Complaint is hereby DISM ISSED with
  prejudice.6TheClerkshallCLOSE thiscaseandDENY asmootallpendingmotions                   .


         DONE and ORDERED in ChambersattheJamesLawrence King FederalJusticeBuilding

 and United States Courthouse, M iam i,Florida this29th day ofM arch 2018.
                                                                        ,




                                                             A M ES LA W REN CE KIN G
                                                            UN ITED STATES DISTRICT JU G
                                                            SO UTHERN DISTR ICT ofFLO ID
 cc:     AIlCounselofR ecord




6AI1datessetforth in the Court'sScheduling O
trial,areherebycanceled                        rder(DE 21),includingthosefortinalpretrialconferenceand
                      .




                                                    9
